Citation Nr: 1726040	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-26 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right shoulder arthritis.  

2.  Entitlement to service connection for left shoulder arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1951 to December 1971.  He was honorably discharged.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the Veteran's claims for service connection for right and left shoulder arthritis.

In December 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record supports a finding of a nexus between the Veteran's current diagnosis of right shoulder arthritis and service.

2.  The evidence of record supports a finding of a nexus between the Veteran's current diagnosis of left shoulder arthritis and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for left shoulder arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A May 2017 VA medical opinion states that it is at least as likely as not that the Veteran's right and left shoulder arthritis conditions are related to in-service complaints of shoulder pain, documented in 1954 and 1971 entries in the Veteran's service treatment records.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  

The Board notes that a November 2015 VA medical opinion provided a negative nexus opinion.  But in an April 2017 memorandum decision, the United States Court of Appeals for Veterans Claims held that the November 2015 VA medical opinion was inadequate for failure to consider in-service complaints of shoulder pain.  Since the evidence is in favor of granting the claims, the Veteran is entitled to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for right shoulder arthritis is granted.  

Entitlement to service connection for left shoulder arthritis is granted.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


